Citation Nr: 0511863	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 15, 2001 
for the grant of service connection for recurrent major 
depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from March 1991 to April 
1994 and from January 1995 to December 1995.

In December 1995, the veteran filed an initial claim of 
entitlement to service connection for depression.  The RO 
denied the claim in a June 1996 rating decision.  The veteran 
was informed in a letter dated later that same month of the 
RO's decision and of his appellate rights.  He did not 
appeal.

On March 15, 2001, the RO received the veteran's request to 
reopen his previously denied service connection claim for 
depression.  An October 2001 rating decision reopened the 
claim and granted service connection for depression effective 
March 15, 2001, the date the RO received the reopened claim.  
The veteran disagreed with the effective date assigned and 
initiated this appeal.  The appeal was perfected by the 
veteran's timely submission of his substantive appeal (VA 
Form 9) in August 2002.

The Board subsequently remanded the case in May 2004 to 
ensure compliance with the notice provisions of the Veterans 
Claims Assistance Act of 2000.  After completing the 
requested development, the RO readjudicated and denied the 
claim in a September 2004 supplemental statement of the case 
(SSOC).  The case is once again before the Board.

In March 2005, the veteran submitted a motion to advance his 
case on the docket because of severe financial hardship.  The 
Board denied the veteran's motion in April 2005 because 
severe financial hardship, as contemplated by the 
regulations, had not been shown.  38 C.F.R. § 20.900(c).

Issues not on appeal

The October 2001 rating decision also denied the veteran 
increased ratings for his service-connected degenerative 
disease of the cervical spine and lumbar spine fracture 
residuals.  Eligibility for dependents' educational 
assistance was denied.  The same decision further granted the 
veteran an increased rating for his service-connected thyroid 
cancer residuals and also granted entitlement to a total 
disability rating based on individual unemployability (TDIU).  
To the Board's knowledge, the veteran has not disagreed with 
any of these decisions and the issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The veteran's reopened claim for service connection for 
depression was received by the RO on March 15, 2001.


CONCLUSION OF LAW

There is no basis in law for the assignment of an effective 
date earlier than March 15, 2001 for the award of service 
connection for recurrent major depression.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r) 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date earlier than March 
15, 2001 for the grant of service connection for recurrent 
major depression.  He essentially contends that he is 
entitled to an effective date in 1995 because his depression 
began in that year.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows:  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 statement of the case (SOC) and 
the September 2004 supplemental SOC (SSOC) of the pertinent 
law and regulations (including those pertinent to effective 
date claims), of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

A VCAA letter dated May 12, 2004, which was sent to the 
veteran pursuant to the Board's May 2004 remand, further 
apprised the veteran as to the issue on appeal.  The May 2004 
letter specifically notified the veteran that in "order to 
be entitled to an earlier effective date (prior to March 15, 
2001) for service connection for major depression, the 
evidence must show that you were entitled to this benefit AND 
that you had applied for it prior to this date and 
continuously pursued the claim until it was granted" 
(emphasis in original). 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 
letter advised the veteran that VA was responsible for 
providing "[r]elevant records held by any Federal agency" 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
The veteran was further advised that VA would obtain 
"[r]elevant records not held by any Federal agency" 
including "records from State or local governments, private 
doctors or hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its May 2004 letter that he 
was responsible to provide "enough information about [his] 
records so that [VA] can request them from the person or 
agency that has them."  The veteran was also cautioned that 
"[i]t's your responsibility to make sure that we received 
all requested records that aren't in the possession of a 
Federal department or agency" (emphasis in original).  The 
veteran was also instructed to submit "copies of a claim to 
reopen your claim for depression with a date stamp prior to 
March 15, 2001."  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2004 letter specifically informed the veteran that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know . . . [i]f 
you have any evidence in you possession that pertains to your 
claim, please send it to us."   This request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board additionally notes that even though the May 2004 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  

The veteran's claim was readjudicated by the RO in the 
September 2004, prior to the expiration of the one-year 
period following the May 2004 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in October 2001.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, after VCAA notice was 
provided to the veteran in May 2004, the claim was 
readjudicated and a SSOC was provided to the veteran in 
September 2004.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication.  Therefore, there is no prejudice to the 
veteran in proceeding to consider this claim on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records as 
well as VA and private medical records.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the VCAA may be applicable, the Board 
finds that the provisions of the VCAA have been appropriately 
complied with, as discussed above.  For reasons expressed 
immediately below, however, the Board believes that the 
provisions of the VCAA are not applicable to this case.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  As will be discussed 
later in this decision, the Board finds that such is the case 
with the veteran's earlier effective date claim.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claims.  
The veteran indicated in his substantive appeal that he did 
not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

With respect to service connection claims which are granted 
following the submission of new and material evidence, such 
as the grant of service connection for the veteran's 
depression, governing regulation provides that the effective 
date of the award will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Factual Background

As noted in the Introduction, the veteran filed an initial 
service connection claim for depression in December 1995.  
The RO denied the veteran's claim in a June 1996 rating 
decision.  The veteran was notified of the RO's decision and 
of his appellate rights in a letter dated June 27, 1996.  He 
did not appeal and the RO's decision therefore became final.  
See 38 C.F.R. § 20.1103 (2004).

Following the June 1996 rating decision, the veteran did not 
communicate with the RO regarding a psychiatric disability of 
any kind until March 15, 2001, at which time he sought to 
reopen his previously-denied claim for depression.  Extensive 
private and VA treatment records were subsequently submitted 
and an additional VA psychiatric examination was conducted.  
In the October 2001 rating decision, the RO reopened the 
claim and granted the veteran service connection for 
recurrent major depression effective March 15, 2001, the date 
of the reopened claim.  The veteran disagreed with the 
effective date assigned, essentially arguing that he should 
be assigned an effective date sometime in 1995, the year the 
symptoms of his depression allegedly began.  This appeal 
ensued.



Analysis

Based upon a complete review of the record and for the 
reasons and bases expressed immediately below, the Board 
finds that as a matter of law the currently assigned 
effective date of March 15, 2001 is the earliest date 
assignable for the grant of service connection for the 
veteran's recurrent major depression.

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's depression hinges on two 
factors: the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2004).  Thus, the Board must review 
the evidence to determine whether a request to reopen the 
previously denied claim of service connection for depression 
was filed after June 27, 1996, the date of notification of 
the last final decision on this claim, but before the current 
effective date of the award in question, March 15, 2001.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant in order 
to determine, or even to infer, what claims have been filed].

Review of the claims file reveals that the veteran contacted 
the RO on only four occasions between the June 1996 rating 
decision and his request to reopen in March 2001.  In 
September 1996, the veteran submitted a letter to the RO 
regarding the severity of his service-connected lumbar and 
cervical spine disabilities; in January 1997 he submitted a 
"notice of waiver of VA compensation or pension to receive 
military pay and allowances"; and in May 1997 and May 2000 
he responded to inquiries from the RO as to the status of his 
dependents.  None of these documents referred to the 
veteran's previously-denied service connection claim for 
depression or in any way referenced a psychiatric disability.

Therefore, these four contacts cannot suffice as a reopened 
claim for service connection for depression, formal or 
informal.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994) "[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue."  [These cases involve the 
Board, not an RO, but it is clear that the reasoning employed 
by the Court applies to all levels within VA.  Cf. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).]  

Thus, there is nothing which could be reasonably construed as 
a formal or informal claim for service connection prior to 
March 15, 2001, as the records reflecting these four contacts 
contain no reference to the veteran's depression or to a 
desire for service connection.  The Board has identified no 
correspondence or other communication from the veteran which 
would serve as a claim for service connection after June 1996 
and before March 2001, and the veteran has pointed to none.  
Accordingly, the March 15, 2001 effective date for service 
connection for depression was correctly assigned and the 
veteran's appeal is denied as to that issue.

In reaching this conclusion, the Board has considered the 
veteran's contention that his depression has existed since 
service and that as a result service connection should be 
made effective sometime in 1995 (the year the veteran claims 
his depression began).  As noted above, however, in cases 
involving a reopened claim, the effective date of service 
connection is not solely contingent upon the date entitlement 
arose (i.e. the date the veteran first experienced symptoms 
of depression).  Rather, the effective date assigned is the 
later of the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (2004).  Therefore, assuming 
arguendo that the veteran's depression began in 1995 during 
his time in service, the earliest effective date of service 
connection would still be the date his reopened claim was 
received.  Review of the record reveals that the veteran's 
reopened claim for service connection for depression was 
received on March 15, 2001.  Therefore, this date was 
properly assigned by the RO as the effective date for service 
connection.

It appears that the veteran is contending that because he had 
symptoms of depression from 1995 to the present, he should be 
compensated for that entire time.  This amounts to an 
argument couched in equity.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Thus, while the Board does not dispute that the 
veteran experienced symptoms of depression prior to the 
effective date of service connection which has been assigned 
above, it is constrained to apply the law as Congress has 
created it and cannot extend benefits out of sympathy for a 
particular claimant.  Accordingly, the law does not support 
the assignment of an effective date prior to March 15, 2001 
for service connection for depression.  The benefit sought on 
appeal is denied.


ORDER

An effective date earlier than March 15, 2001 for the grant 
of service connection for recurrent major depression is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


